

117 S2481 IS: Disabled Access Credit Expansion Act of 2021
U.S. Senate
2021-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2481IN THE SENATE OF THE UNITED STATESJuly 27, 2021Ms. Duckworth (for herself, Ms. Hirono, Mr. Casey, Mr. Blumenthal, Mr. Booker, Ms. Klobuchar, Mr. Padilla, and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to expand the credit for expenditures to provide access to disabled individuals, and for other purposes.1.Short titleThis Act may be cited as the Disabled Access Credit Expansion Act of 2021.2.Expansion of credit for expenditures to provide access to disabled individuals(a)Increase in dollar limitation(1)In generalSubsection (a) of section 44 of the Internal Revenue Code of 1986 is amended by striking $10,250 and inserting $20,500.(2)Inflation adjustmentSection 44 of such Code is amended by redesignating subsection (e) as subsection (f) and by inserting after subsection (d) the following new subsection:(e)Inflation adjustment(1)In generalIn the case of any taxable year beginning after 2022, the $20,500 amount in subsection (a) shall be increased by an amount equal to—(A)such dollar amount, multiplied by(B)the cost of living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2021 for calendar year 2016 in subparagraph (A)(ii) thereof.(2)RoundingAny amount determined under paragraph (1) which is not a multiple of $50 shall be rounded to the next lowest multiple of $50..(b)Removal of expenditure floorSubsection (a) of section 44 of the Internal Revenue Code of 1986, as amended by subsection (a)(1), is further amended by striking exceed $250 but.(c)Increase in gross receipts limitationSubparagraph (A) of section 44(b)(1) of the Internal Revenue Code of 1986 is amended by striking $1,000,000 and inserting $2,500,000.(d)Eligible access expendituresSubparagraph (A) of section 44(c)(2) of the Internal Revenue Code of 1986 is amended by inserting (including any digital, Internet, or telecommunications services provided by the business) after business.(e)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2021.3.Alternative means of dispute resolution involving disability rights(a)FindingsCongress finds the following:(1)Congress does not directly appropriate funds for the ADA Mediation Program of the Disability Rights Section of the Civil Rights Division of the Department of Justice.(2)Voluntary mediation, under section 514 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12212), of disputes between individuals and entities covered by the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) requires specific expertise.(3)Though over 7,000 cases have been referred to the ADA Mediation Program since its inception, with over 70 percent being successfully resolved, complainants have experienced slow response times and a lack of effective engagement with the program.(4)There is little transparency, oversight, or accountability regarding the administration of the ADA Mediation Program, or the experience of mediators or parties participating in mediation. (5)To best serve the disability community, and entities covered by that Act, the ADA Mediation Program should be able to use funds to increase personnel and provide training concerning the program.(b)ADA Mediation Program(1)In generalThe Attorney General shall carry out an ADA Mediation Program (referred to in this section as the Program).(2)Duties and authoritiesIn carrying out the Program, the Attorney General—(A)shall facilitate voluntary mediation to resolve disputes arising under the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.);(B)may hire or enter into contracts with personnel for the Program, including increasing the number of such personnel beyond the number of individuals who provided services through the Program on the date of enactment of this section; and(C)provide training for mediators who provide services through the Program.(3)Authorization of appropriations(A)In generalThere is authorized to be appropriated to the appropriations account of the Department of Justice appropriated under the heading Fees and Expenses of Witnesses under the heading Legal Activities, to carry out this section, $1,000,000 (in addition to any other amounts appropriated to that account) for fiscal year 2022.(B)Availability of fundsFunds appropriated under subparagraph (A) may be used to pay for obligations incurred through the Program prior to the date of enactment of this section.(c)ReportNot later than 2 years after the date of the enactment of this Act, and every 2 years thereafter, the Attorney General shall submit a report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives including information for the previous fiscal year regarding:(1)the minimum, maximum, and median time between the initial filing of complaints and contact with the ADA Mediation Program; (2)the minimum, maximum, and median time between the initial filing of complaints and the first date of mediation; (3)the minimum, maximum, and median time required to resolve disputes from the initial filing of complaints; (4)the number of staff (full-time equivalents) dedicated to the program, including the number of mediators and caseworkers; (5)the caseload for mediators and caseworkers involved in carrying out the program;(6)the percentage of cases successfully resolved through mediation;(7)the percentage of cases referred to investigation and litigation within the Department of Justice;(8)the percentage of cases referred to other Federal agencies (and which agencies);(9)trends in the nature of complaints and resolutions;(10)whether there were repeated or numerous complaints against a single or specific entity or institution, and whether those cases were investigated or litigated; (11)the number of complaints directed at the program, such as lack of accommodation or lack of responsiveness and engagement; and (12)other information deemed relevant by the Attorney General. 4.ADA Information Line data collection report(a)FindingsCongress finds the following:(1)The ADA Information Line receives hundreds of calls per week, and does not typically collect data about the kinds of calls it receives.(2)The ADA Information Line takes calls from a variety of individuals and entities interested in the Americans with Disabilities Act of 1990, including—(A)employers covered by such Act;(B)architects and others who work with such employers;(C)public entities, such as schools and public service providers;(D)individuals with disabilities; and(E)entities that provide public accommodations.(3)ADA.gov provides many resources to individuals and entities, public or private, looking for information on such Act.(b)DefinitionsIn this section—(1)the term ADA Information Line means the toll-free line operated by the Attorney General to provide information and materials to the public about the requirements of the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), including regulations issued under the Act and technical assistance in accordance with section 507 of the Act (42 U.S.C. 12206); and(2)the term disability, with respect to an individual, has the meaning given such term in section 3 of such Act (42 U.S.C. 12102).(c)ReportNot later than 2 years after the date of enactment of this Act, the Attorney General shall submit a report to each committee of Congress—(1)outlining the kinds of calls the ADA Information Line receives;(2)detailing the efforts of the Department of Justice to educate individuals and entities about the existence of the ADA Information Line; and(3)providing recommendations on improvements that can be made to provide additional support to individuals with disabilities, and entities covered by the Americans with Disabilities Act of 1990, seeking information on such Act.